    8:21-cv-00187-BCB-MDN Doc # 5 Filed: 08/25/21 Page 1 of 2 - Page ID # 69




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

TABBITHA LYNN HOSSNER,

                        Plaintiff,                                       8:21CV187

        vs.                                                     ORDER TO SHOW CAUSE

USCIS OMAHA FIELD OFFICE,
Immigration;

                        Defendant.

       Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court–on motion or on its own after notice to the plaintiff–must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must extend the time
for service for an appropriate period.” Fed. R. Civ. P. 4(m).
       Plaintiff filed the Complaint on May 13, 2021. (Filing No. 1). More than 90 days has
elapsed since the Complaint was filed. To date, Plaintiff has not filed any return of service
indicating service on the defendant, USCIS Omaha Field Office, a waiver of service has not been
filed, the defendant has not entered a voluntary appearance, and Plaintiff has not requested an
extension of time to complete service. Although Plaintiff is pro se, it is their responsibility to
properly identify and serve the defendants. See Gustaff v. MT Ultimate Healthcare, No. 06CV
5496 (SLT)(LB), 2007 WL 2028103, at *3 (E.D.N.Y June 21, 2007); Gonzalez v. L’Oreal USA,
Inc., 489 F. Supp. 2d 181, 184 (N.D.N.Y. 2007). Therefore, the Court will order Plaintiff to show
cause why this case should not be dismissed for lack of service and want of prosecution.
Accordingly,


       IT IS ORDERED that Plaintiff shall have until September 8, 2021, to show cause as to
why this action should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for
want of prosecution. The failure to timely comply with this order may result in dismissal of this
action without further notice.
8:21-cv-00187-BCB-MDN Doc # 5 Filed: 08/25/21 Page 2 of 2 - Page ID # 70




  Dated this 25th day of August, 2021.


                                             BY THE COURT:

                                             s/Michael D. Nelson
                                             United States Magistrate Judge




                                         2
